Matter of Chan (2020 NY Slip Op 03104)





Matter of Chan


2020 NY Slip Op 03104


Decided on June 3, 2020


Appellate Division, Second Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 3, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
RUTH C. BALKIN, JJ.


2019-11847

[*1]In the Matter of Daniel Chan, a suspended attorney. Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts, petitioner; Daniel Chan, respondent. (Attorney Registration No. 1877638)

DISCIPLINARY PROCEEDING instituted by the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts. The respondent was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the First Judicial Department on June 20, 1983. By opinion and order of this Court dated May 27, 2015, in a prior separate disciplinary proceeding under Appellate Division Docket No. 2013-11099, the respondent was suspended from the practice of law for two years, effective June 26, 2015, based on four charges of professional misconduct (see Matter of Chan, 130 AD3d 60).

Diana Maxfield Kearse, Brooklyn, NY (Thomas J. Murphy of counsel), for petitioner.


PER CURIAM.


OPINION & ORDER
On October 18, 2019, the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts commenced a disciplinary proceeding pursuant to 22 NYCRR 1240.8(a) against the respondent by filing a notice of petition dated October 16, 2019, and a verified petition dated October 15, 2019, and personally serving the same on the respondent on October 17, 2019. The notice of petition directed that the respondent file an original answer to the verified petition with the Court within 20 days of his receipt thereof, and serve a copy of the same with the Grievance Committee. The verified petition contains two charges of professional misconduct, alleging that the respondent practiced law during his suspension.
To date, the respondent has neither served an answer to the verified petition, nor requested additional time in which to do so.
The Grievance Committee now moves to adjudicate the respondent in default based on his failure to answer the petition, and to deem the charges established.
The instant motion was served on the respondent on January 21, 2020. To date, the respondent has neither answered nor requested additional time in which to do so.
Accordingly, the Grievance Committee's motion to adjudicate the respondent in default and to deem the charges established is granted, and, effective immediately, the respondent is disbarred upon his default, and his name is stricken from the roll of attorneys and counselors-at-law.
SCHEINKMAN, P.J., MASTRO, RIVERA, DILLON and BALKIN, JJ., concur.
ORDERED that the Grievance Committee's motion is granted; and it is further,
ORDERED that, pursuant to Judiciary Law § 90, effective immediately, the [*2]respondent, Daniel Chan, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
ORDERED that the respondent, Daniel Chan, shall continue to comply with the rules governing the conduct of disbarred or suspended attorneys (see 22 NYCRR 1240.15); and it is further,
ORDERED that pursuant to Judiciary Law § 90, the respondent, Daniel Chan, is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or agent, clerk or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
ORDERED that if the respondent, Daniel Chan, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 1240.15(f).
ENTER:
Aprilanne Agostino
Clerk of the Court